Case 18-09108-RLM-11           Doc 1021 Filed 04/20/20 EOD 04/20/20 14:22:02                   Pg 1 of 12
                               SO ORDERED: April 20, 2020.




                               ______________________________
                               Robyn L. Moberly
                               United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 IN RE:                              )
                                     )
 USA GYMNASTICS                      )                    CASE NO. 18-09108-RLM-11
                                     )
       Debtor                        )
 ____________________________________)

      ORDER SUSTAINING DEBTOR’S OBJECTION TO CLASS CLAIM #531 AND
         DENYING CLAIMANTS’ (1) MOTION FOR LEAVE TO AMEND AND
        (2) MOTION TO APPLY BANKRUPTCY RULE 7023 TO CLASS CLAIM

           USA Gymnastics (“USAG” or the “debtor”) on January 17, 2020 objected to
 Claim #531 (the “Class Claim”) filed by Marcia Frederick Blanchette (“Blanchette”)
 on behalf of herself and “similarly situated class members” (collectively, the
 “Claimants”). The Claimants have responded to that objection and have moved for
 leave to amend the Class Claim and under Fed. R. Bankr. P 9014 1 for the court to
 exercise its discretion and apply Rule 7023. The Court sustains the debtor’s




 1
     All rule references are to the Federal Rules of Bankruptcy Procedure unless otherwise indicated.

                                                     1
Case 18-09108-RLM-11     Doc 1021    Filed 04/20/20   EOD 04/20/20 14:22:02    Pg 2 of 12




 objection and denies the Claimants’ motions for leave to amend and to apply Rule
 7023 to the Class Claim.
                                     Background
       USAG is designated by the United States Olympic Committee (the “USOC”)
 as the national governing body for the sport of gymnastics in the United States.
 USAG was named as a defendant in hundreds of lawsuits involving sexual abuse
 perpetrated upon athletes by Dr. Larry Nassar, a USAG volunteer. USAG filed its
 chapter 11 case on December 5, 2018 with the purpose of providing a single forum
 in which to equitably and completely resolve all abuse claims.
       Prior to the chapter 11 filing, the Claimants filed a class action complaint in
 the United States District Court for the District of Massachusetts (the
 “Massachusetts District Court”) against USAG and others alleging violations of the
 Safe Sport Act Protecting Young Victims from Sexual Abuse and Safe Sport
 Authorization Act of 2017 (the “Safe Sport Act”). The Claimants alleged that the
 debtor systematically failed to respond and to report suspected child abuse of
 amateur athletes to law enforcement in accordance with the requirements of the
 Safe Sport Act. USAG moved to dismiss the class complaint. The chapter 11 case
 was filed before disposition of that motion. Less than two weeks after the chapter
 11 was filed, the United States Trustee filed her notice of the appointment of a Tort
 Claimants Committee of Sexual Abuse Survivors (the “Survivors Committee”) of
 which Blanchette is a member.
       This Court fixed April 29, 2019 as the deadline for filing claims (the “Bar
 Date”) and approved a detailed Sexual Abuse Proof of Claim Form. The Proof of
 Claim form provided a detailed definition of “sexual abuse” which included “the
 alleged failure by USA Gymnastics or its agents, employees, or volunteers to report
 the same.” The order fixing the bar date ordered the debtor to send notice to known
 survivors who had reported sexual abuse to the debtor, filed or threatened to file
 lawsuits alleging sexual abuse against the debtor, had entered into a settlement
 agreement stemming from abuse allegations or had received payment from the
 debtor as a result of abuse allegations. The debtor mailed notice of the bar date to

                                           2
Case 18-09108-RLM-11        Doc 1021      Filed 04/20/20     EOD 04/20/20 14:22:02        Pg 3 of 12




 more than 1,300 individuals . The debtor also sent notice to all known counsel for
 sexual abuse claimants, including Blanchette’s counsel. The debtor emailed notice
 to more than 360,000 email addresses for former and current USAG members as
 well as placing the notice on its website, Facebook, Twitter, and Instagram. Notice
 was published in USA Today, certain gymnastics magazines, podcasts, and
 websites. The debtor also sent letters to each of its member gyms asking those
 facilities to post the notice and the claim form. In addition, the debtor’s case
 received extensive attention in the national print and broadcast media. Among the
 more than 500 individuals who timely filed claims were 72 who had not sued the
 debtor and of whom the debtor had no prior notice, thus demonstrating the extent of
 the debtor’s bar date noticing efforts.
        On May 17, 2019, this Court made two significant appointments. The first
 was the appointment of Fred Caruso as “Future Claims Representative” to
 represent the interests of those who at present are legally disabled from filing a
 claim by the Bar Date. 2 The second was the appointment of Bankruptcy Judge
 Gregg Zive to mediate the resolution of the Sexual Abuse Claims and issues related
 to the debtor’s insurance coverage. That mediation commenced in late May 2019
 and is ongoing.
        The debtor filed its disclosure statement and amended plan on February 21,
 2020. Hearing on the disclosure statement was originally scheduled for March 31,
 2020 but was continued on the Court’s motion due to the federal courthouse having
 been closed to the public due to the Coronavirus pandemic. The Court found that
 an entirely telephonic hearing on the disclosure statement would not be conducive
 to such an important matter. Hearing on the disclosure statement has not yet been



 2
   The Future Claims Representative was appointed to represent the interests of an person who held a
 Sexual Abuse Claim against the debtor as of the Bar Date and who met one of the following criteria:
 (1) is under the age of majority under applicable state law as of March 1, 2019; (2) the statute of
 limitations was tolled under state law or had not yet begun to run under applicable state law as of
 March 1, 2019; (3) the debtor was estopped under applicable state law from asserting the statute of
 limitations as of March 1, 2019; and (4) the person’s Sexual Abuse Claim was barred by the
 applicable statute of limitations as of March 1, 2019 but was no longer barred for any reason,
 including the enactment of legislation that revived such claims.

                                                 3
Case 18-09108-RLM-11      Doc 1021    Filed 04/20/20   EOD 04/20/20 14:22:02    Pg 4 of 12




 rescheduled as no specific date has been determined to reopen the federal
 courthouse to the public.


                                        Discussion
        Blanchette timely filed her claim (designated as “Claim #531”) and
 incorporated the class action complaint filed in Massachusetts which sought to
 certify a class defined as :
             All current or former USAG-affiliated and/or USOC affiliated
             amateur athletes for whom the USAG, the USOC, and/or
             their agents and/or employees received information that the
             amateur athlete may have suffered an incident of child abuse,
             including sexual, emotional and/or physical abuse, and either
             (a) failed to report incidents occurring after February 14, 2018
             to law enforcement authorities within 24 hours of learning of
             the incident, and/or (b) failed to report incidents occurring
             before February 14, 2018 to law enforcement authorities,
             within 24 hours of the Congress enacting the Safe Sport Act.

 The current chapter 11 plan provides a choice between two options by which claims
 are satisfied, one of which is a “settlement option” consisting of a fund from which
 claims will be paid. Presumably the fund, as proposed, consists of insurance
 proceeds paid out on general liability policies. The Claimants argue their Class
 Claim must be allowed because it is the only mechanism that allows them to access
 an untapped source of insurance proceeds estimated to be as high as $15 million for
 claims made against the debtor’s officers and directors. The Claimants on March
 18, 2020 moved to amend their class claim to take out reference to the USOC and to
 limit the class to all current or former USAG-affiliated amateur athletes who have
 filed an individual proof of claim in these proceedings.


                                Class Claims in Bankruptcy
        “All disputes in bankruptcy are either adversary proceedings or contested
 matters.” Matter of American Reserve Corp., 840 F.2d 487, 488 (7th Cir. 1988). The
 7000-series of the Federal Rules of Bankruptcy Procedure generally are the


                                            4
Case 18-09108-RLM-11     Doc 1021    Filed 04/20/20   EOD 04/20/20 14:22:02    Pg 5 of 12




 bankruptcy counterparts to the Federal Rules of Civil Procedure and are contained
 in “Part VII Adversary Proceedings” of the bankruptcy code. Fed R. Civ. P. 23
 which governs class actions applies to bankruptcy adversary proceedings under
 Rule 7023.
       An objection to a claim is a “contested matter” under Rule 9014. Rule 9014
 provides only a handful of the Part VII 7000-series rules applies in contested
 matters and Rule 7023 is not among them. Instead, “the Court may at any stage in
 a particular matter direct that one or more of the other rules in Part VII shall
 apply” under Rule 9014 (c). A party seeking to assert a class claim in a bankruptcy
 case must move the Court under Rule 9014 to apply Rule 7023 and it is within the
 court’s discretion to grant that motion. If that motion is granted the Court then
 determines whether the class can be certified under Rule 7023. Id.; In re Ephedra
 Products Liability Litigation, 329 B.R. 1, 4 (S.D.N.Y. 2005). Here, the Claimants
 on March 18, 2020 moved the Court under Rule 9014 to apply Rule 7023 to the class
 claim (the “Rule 9014 Motion”).


                            Timing of the Rule 9014 Motion
       The debtor first contends that the Claimants’ Rule 9014 Motion should be
 denied because it was filed too late. The Bankruptcy Code contains no time
 requirement with respect to the filing of a motion under Rule 9014 to apply Rule
 7023. In re Charter Co,, 876 F.2d 866, 874 (11th Cir. 1989). The Claimants assert
 that the Class Claim was presumed to have been deemed allowed under §502(a)
 unless and until it was objected to, and thus no “contested matter” arose until
 January 17th when the debtor filed its objection. Id. The Claimants assert that
 their motion which was filed approximately 2 months later was timely.
       Rule 9014 (c) provides that a court may direct application of a discretionary
 Part VII rule “at any stage in a particular matter” and thus a majority of courts
 reject the notion that class claimants must wait for an objection before they can
 move for application of Rule 7023. American Reserve, 840 F.2d at 488. An
 objection may not even be required. See Ephedra, 329 B.R. at 7 (motion should be

                                           5
Case 18-09108-RLM-11     Doc 1021    Filed 04/20/20   EOD 04/20/20 14:22:02      Pg 6 of 12




 filed before the expiration of the bar date because a “contested matter” is an actual
 dispute other than an adversary proceeding and known or reasonably foreseeable
 opposition to the class claim creates an actual dispute); In re Musicland Holding
 Corp., 362 B.R. 644, 652 (Bankr S.D.N.Y. 2007) (filer of a class claim is not the
 authorized agent of the putative class members unless and until the class is
 certified, and thus, the claim is not executed by the creditor or its authorized agent
 under Rule 3001(b) and is not entitled to the presumption of validity under §502(a));
 In re Circuit City Stores, Inc., No. 08-35653, 2010 WL 2208014 at *4 (Bankr. E.D.
 Va. May 28, 2010)(same).
       This Court follows the majority view first articulated in American Reserve
 and finds that the Claimants did not need to wait for an objection to ask for
 application of Rule 7023. The debtor moved to dismiss the class complaint filed in
 the Massachusetts District Court. It was reasonably foreseeable that the debtor,
 once in bankruptcy, would likewise oppose a claim based on the very same class
 complaint.
       Delay in every chapter 11 case jeopardizes the funds available to pay claims.
 The debtor promptly asked the Court to set a claims bar date because it needed to
 know the number and amount of the sexual abuse claims and the amount of
 proceeds available from insurance policies to pay those claims. Only then could the
 parties negotiate how those claims would be valued and paid. This chapter 11
 contains complex noncore insurance coverage issues which are proceedings that
 require the District Court’s involvement. The debtor promptly filed an adversary
 proceeding and summary judgment motions seeking determination of insurance
 coverage. This case has unavoidable delays not found in ordinary chapter 11 cases
 due to the jurisdictional issues and the nature of the constituencies involved.
 Blanchette should have been aware of this dynamic as a member of the Survivors
 Committee which has been an active participant in both this case and the ongoing
 mediation. Given the complexities and the nature of the constituencies involved, a
 ten month delay in filing the Rule 9014 Motion is a delay that could have been
 avoided and is one that this case can ill afford. The Court finds that the 9014

                                            6
Case 18-09108-RLM-11       Doc 1021    Filed 04/20/20   EOD 04/20/20 14:22:02     Pg 7 of 12




 Motion is untimely under the circumstances here. However, timeliness of the
 motion is not the dispositive factor in determining whether to apply Rule 7023.


                                 Application of Rule 7023
        A class action “permits the aggregation and litigation of many small claims
 that otherwise would lie dormant” and incentivizes the holders to participate in the
 proceeding when its claim otherwise is too small economically to pursue
 individually. American Reserve, 840 F.2d at 489. It concentrates litigation in a
 single forum where claims can be resolved more readily than individual lawsuits
 pending in several forums Id. A class action provides compensation for its
 participants but also serves a deterrent function “by ensuring that wrongdoers bear
 the costs of their activities.” Id.
        A bankruptcy case, like a class action suit, funnels claims into one forum for
 resolution. Indeed, “the principal function of bankruptcy law is to determine and
 implement in a single collective proceeding the entitlements of all concerned”. Id.
 The bankruptcy process has systemic advantages in that (1) claimants can file
 claims at little or no cost, without need of counsel; (2) properly filed claims are
 deemed allowed under §502 (a) if not objected to, thus avoiding discovery costs; (3) it
 provides established mechanisms for notice and the management of large claims;
 (4) proceedings are centralized in a single court with nationwide service of process;
 and (5) all of the debtor’s assets are under the control of the bankruptcy court, thus
 providing protection against a race to judgment by creditors. Gentry v. Siegel. 668
 F.2d 83, 92-93 (4th Cir. 2012); In re Bally Total Fitness of Greater New York, 411
 B.R. 142, 145-146 (S.D.N.Y. 2009). The superiority of a class action vanishes when
 a bankruptcy exists as the bankruptcy “significantly changes the balance of factors
 to be considered” in determining whether Rule 7023 should apply to a class claim.
 Ephedra, 329 B.R. at 5; In re Tarragon Corp., No. 09-10555 DHS, 2010 WL 3842409
 at *3 (Bankr. D. N. J. September 24, 2010). As a result, Rule 7023 should be used
 sparingly in the bankruptcy context.



                                             7
Case 18-09108-RLM-11     Doc 1021    Filed 04/20/20   EOD 04/20/20 14:22:02    Pg 8 of 12




       Neither the Code nor the Rules give express guidance for the Court to
 determine whether Rule 7023 should apply but a “pervasive theme is avoiding
 undue delay in the administration of the case.” In re Northwest Airlines Corp., No.
 05-17930 (ALG), 2007 WL 2815917 at *3 (Bankr.S.D.N.Y. 2007); Ephedra, 329 B.R.
 at 5. The best candidates for such application are cases where the class has been
 certified pre-petition by a non-bankruptcy court and where notice of the bankruptcy
 or the claims bar date is inadequate. In re Blockbuster, Inc., 441 B.R. 239, 242
 (Bankr. S.D.N.Y. 2011); In re Bally Total Fitness of Greater New York, Inc., 402
 B.R. 616, 620 (Bankr. S.D.N.Y. 2009), aff’d, 411 B.R. 142 (S.D.N.Y. 2009); In Sacred
 Heart Hospital of Norristown, 177 B.R. 16, 22 (Bankr. E. D. Pa. 1995). Using this
 guidance, the Court considers three factors: (1) whether the class was certified pre-
 petition; (2) whether the members of the putative class received notice of the claims
 bar date; and (3) whether class certification will adversely affect the administration
 of the case. Musicland, 362 B.R. at 654.


                         Pre-Petition Certification of the Class
       The class here was not certified pre-petition in the Massachusetts District
 Court and no ruling on certification bodes unfavorably for the Claimants. A
 bankruptcy court in its discretion can still deny a motion to apply Rule 7023 even
 had the class been certified pre-petition. Ephedra, 329 B.R.at 5. If this Court were
 to apply Rule 7023, the next step would be to conduct a hearing to determine
 whether the purported class should be certified under Rule 7023. At this juncture,
 no rationale exists to expend judicial resources and divert estate assets for such a
 purpose. The majority of courts have denied application of Rule 7023 where the
 class had not been certified pre-petition, See, Musicland, 362 B.R at 656; Circuit
 City, 2010 WL 2208014 at *2; Tarragon Corp., 2010 WL 3842409 at *2, n.3; Bally
 Total Fitness, 411 B.R. at 145; Sacred Heart Hospital, 177 B.R. at 18.




                                            8
Case 18-09108-RLM-11     Doc 1021    Filed 04/20/20   EOD 04/20/20 14:22:02     Pg 9 of 12




                  Notice of the bankruptcy and the Claims Bar Date
       The debtor’s extensive noticing efforts have been detailed earlier. The debtor
 conducted a comprehensive review of its books and records and mailed notice to
 every individual for whom anyone had provided USAG with any indication that
 they had been abused. Over 360,000 emails were sent to current and former USAG
 members notifying them of the bankruptcy and Claims Bar Date. USAG-member
 gyms were asked to post the notice on their premises. The debtor posted notice on
 its website and other social media outlets. Notice was published in major national
 and local publications as well as gymnastics publications. Sixty claimants filed
 claims alleging abuse by someone other than Nassar and 72 of the claims were filed
 by individuals who had not sued the debtor pre-petition, indicating that they relied
 on publication notice. The notice here certainly was consistent with that
 customarily required in large chapter 11 cases and was sufficient to reach the
 putative class of claimants included in the Class Claim. See, In re Motors
 Liquidation Co., 447 B.R. 150, 158 (Bankr. S.D.N.Y. 2011); In re W.R. Grace & Co.,
 389 B.R. 373, 379 (Bankr. D. Del. 2008). The Class Claimants’ subsequent request
 to limit the class to individuals who have already filed claims in this case creates
 the foregone conclusion that the class members received adequate notice.


                         Whether Application of Rule 7023
                  Would Adversely Affect Administration of the Case

       The Claimants contend that application of Rule 7023 would not cause delay.
 Their counsel argued that, if Rule 7023 were applied, the legal issues would be
 “simple”and discovery could be completed easily within 60 days causing minimal
 delay in this case where there is no approved disclosure statement or scheduled
 confirmation hearing. As the Claimants argue, such a delay is a small price to pay
 in exchange for potentially accessing an additional $15 million in recovery to pay
 claims.
       The Court believes this characterization ignores the realities of the legal
 issues that will have to be addressed. First, it is unsettled whether the Safe Sport

                                            9
Case 18-09108-RLM-11      Doc 1021    Filed 04/20/20   EOD 04/20/20 14:22:02       Pg 10 of 12




  Act gives the Claimants a private right of action to assert claims against the debtor
  for its alleged failure to report abuse to authorities. 18 U.S.C.A §2258 imposes
  criminal fines and possible imprisonment upon those who fail to timely report abuse
  upon learning of facts that give reason to suspect a child has suffered such abuse.
  18 U.S.C.A. §2255, in turn, provides an express private right of civil action for
  violations of various statutes enumerated therein, but 18 U.S.C.A. §2258 is not
  among those enumerated. “Like substantive federal law itself, private rights of
  action to enforce federal law must be created by Congress.” Alexander v. Sandoval,
  532 U.S. 275, at 286. 18 U.S.C.A. §2258 does not expressly create a private right of
  action and one cannot be implied absent an expression of congressional intent. Id.
  It is likely that Congress intended that the Safe Sport Act be enforced only through
  criminal prosecution and not through a private right of civil action. Resolution of
  this legal issue determines whether the Claimants can even bring their Class
  Claim. The Court finds that it would be futile for it to expend judicial resources
  certifying a class asserting a claim it has no right to bring. Counsel for the
  Survivors Committee has extensive experience in this legal area and has actively
  and aggressively pursued the rights of the Survivors, yet counsel has not pursued a
  claim under the Safe Sports Act. This is also telling.
        Even if the Claimants prevailed on this legal issue, the Class Claim asserts a
  claim for the debtor’s failure to report within 24 hours of Congress enacting the Safe
  Sport Act those incidents occurring before its enactment. The Safe Sport Act only
  requires the debtor to report when it learns of the facts that give reason to suspect a
  child has suffered abuse. Yet, the Class Claim seeks damages for abuse that the
  debtor allegedly learned of before the enactment of the Act. The Safe Sport Act
  contains no language to suggest it is meant to be applied retroactively. See,
  Siddiqui v. Holder, 670 F.2d 736, 747 (7th Cir. 2012) (noting that a statute that
  covers acts that are committed or events that transpire “before, on or after” the
  enactment of a statute evinces Congress’s clear intent for the statute to be applied
  retroactively). Retroactive application of the Safe Sport Act’s criminal provisions
  also give rise to possible violations of the Constitution’s Ex Post Facto clause.

                                             10
Case 18-09108-RLM-11      Doc 1021     Filed 04/20/20   EOD 04/20/20 14:22:02     Pg 11 of 12




         Even if all the aforementioned hurdles were cleared, the class would need to
  satisfy all of the requirements of Rule 7023. Rule 7023(b)(3) requires a finding that
  “questions of law or fact common to the class members predominate over any
  questions affecting only individual members and that a class action is superior to
  other available methods for fairly and efficiently adjudicating the controversy.” The
  “predominance” test cannot be met here. The Claimants’ alleged injuries related to
  the debtor’s failure to report do not arise under one single act or transaction.
  Individualized proof would be needed to determine to whom the claimant reported
  the abuse, the type of abuse reported, in what manner the abuse was reported, and
  when it was reported. This is not the ‘”generalized proof” envisioned under Rule
  7023(b)(3). The possibility that “the Court would have to engage in a series of
  highly disputed mini-trials” indicates that the matter is not amenable to class
  treatment. Bally Total Fitness, 411 B.R. at 147.
         Nor is class treatment superior to the bankruptcy claims process. The
  claimants are incentivized to pursue their claims, which are significant. Their
  interests are adequately represented by the Survivors Committee counsel who have
  taken an active role in the case. A Future Claims Representative has been
  appointed to protect those who might currently be legally disabled from filing a
  claim. The notice procedures that would be required in a non-bankruptcy class
  action have been implemented here. Not only has the notice given by the debtor in
  this case been sufficient to reach putative, unnamed class members but have indeed
  reached the proposed amended class of claimants who have filed claims. The
  normal protections present in a non-bankruptcy class action have already been
  provided for in this chapter 11 case. The deterrence function present in non-
  bankruptcy class actions would be accomplished here by the Safe Sport Act’s penal
  provisions, not certification of the class.
         The failure of an officer or director to report abuse is included in the “sexual
  abuse” definition contained in the Sexual Abuse Proof of Claim Form. The
  mediation involves a review and valuation of each of these claims. If Survivors
  Committee counsel believes it advantageous and realistic to negotiate inclusion of

                                                11
Case 18-09108-RLM-11      Doc 1021       Filed 04/20/20   EOD 04/20/20 14:22:02   Pg 12 of 12




  D & O policy proceeds to the pool of funds available under the plan’s “settlement
  option”, it is free to do so. If the Claimants disfavor the current plan’s exculpation
  provisions in favor of the debtor’s officers and directors, they may object to the plan.
  Class treatment of their claim would afford no greater protection or advantage than
  that which is provided for in the bankruptcy case.
        This case has been pending for just short of a year and a half. In that time
  and with the cooperation of the Survivors’ Committee, the debtor has managed to
  foster an agreement to stay pre-petition survivors’ lawsuits, obtained recommended
  rulings from the bankruptcy court on insurance coverage and participated in
  comprehensive mediation to resolve claims. That there is no approved disclosure
  statement or confirmed plan belies the fact that significant progress has been made
  for a case this large and complex. Resolution of the legal issues and Rule 7023
  requirements would adversely affect the administration of this case with little
  likelihood of an advantage to Claimants. The case simply is “too far down the road”
  to allow the class claim to proceed.
        For these reasons, the debtor’s objection to Claim #531 is SUSTAINED, and
  the Claimants’ Motion to Apply Bankruptcy Rule 7023 to Class Proof of Claim and
  Motion for Leave to Amend are DENIED.
                                           #    #   #




                                               12
